 
 
I 
108th CONGRESS
2d Session
H. R. 5428 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2004 
Mr. Dingell introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Federal Charter of the Boy Scouts of America in title 36, United States Code, to ratify the authority of the Secretary of Defense and military installations and units of the Armed Forces to officially sponsor units of the Boy Scouts of America serving dependents of members of the Armed Forces and to make facilities of the Department of Defense available for Boy Scout meetings and activities, such as national and world Boy Scout Jamborees. 
 
 
1.Department of Defense sponsorship and support for Boy Scouts of AmericaSection 30904 of title 36, United States Code, is amended by adding at the end the following new subsection:

(c)Federal supportThe Secretary of Defense, and military installations and units of the Armed Forces under the jurisdiction of the Secretary of Defense, may support the corporation by officially sponsoring units of the Boy Scouts of America serving dependents of members of the Armed Forces and by making facilities of the Department of Defense available for the meetings of such Boy Scout units and for other Boy Scout activities, such as national and world Boy Scout Jamborees..  
 
